Exhibit 99.1 Contact: Ramses Erdtmann Vice President of Finance Phone: 408-215-3325 PHARMACYCLICS ANNOUNCES SUBSCRIPTION PRICE FOR RIGHTS OFFERING SUNNYVALE, Calif., July 15, 2009Pharmacyclics, Inc. (NASDAQ: PCYC) (the “Company”) announced today that it has set a subscription price of $1.28 per share of its common stock for its previously announced rights offering.An aggregate of approximately 18,750,000 million shares of common stock will be available for purchase in this rights offering for gross proceeds of up to approximately $24 million, less offering expenses, as provided in the prospectus. The Company previously announced the rights offering will be open to all stockholders of record as of July 15, 2009 (the “Record Date”).Pursuant to the rights offering, holders of the Company’s outstanding common stock on the Record Date will receive one non-transferable basic subscription right.Each basic subscription right entitles holders to purchase 0.6808 shares of the Company’s common stock at a purchase price of $1.28 per share.Shares of the Company’s common stock that are not subscribed for under the basic subscription rights will be offered to each rights holder that exercises its basic subscription rights in full at the same purchase price per share, as provided in the prospectus. Rights offering materials, including a prospectus and the subscription rights certificates, will be mailed on or about July 16, 2009 to eligible stockholders.
